11-5481-cv
         Andreos v. Kraft Foods Global, Inc.


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16th day of May, two thousand twelve.
 5
 6       PRESENT: JOSEPH M. MCLAUGHLIN,
 7                RICHARD C. WESLEY,
 8                     Circuit Judges,
 9                J. GARVAN MURTHA,
10                     District Judge.*
11       _____________________________________
12
13       ANTONIO ANDREOS,
14
15                             Plaintiff-Appellant,
16
17                      v.                                                  11-5481-cv
18
19       KRAFT FOODS GLOBAL, INC.,
20
21                     Defendant-Appellee.
22       _____________________________________
23
24
25       FOR APPELLANT:                ANTONIO ANDREOS, pro se, Edgewater, NJ.
26


                *
                The Honorable J. Garvan Murtha, of the United States
         District Court for the District of Vermont, sitting by
         designation.

                                                         1
 1   FOR APPELLEE:          CHRISTOPHER H. MILLS (David J. Treibman,
 2                          on the brief), Fisher & Phillips LLP,
 3                          Murray Hill, NJ.
 4
 5        Appeal from the United States District Court for the
 6   Southern District of New York (Crotty, J.).
 7
 8          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 9   AND DECREED that the judgment of the district court be

10   AFFIRMED.

11          Plaintiff-Appellant Antonio Andreos, pro se, appeals

12   from a judgment of the United States District Court for the

13   Southern District of New York (Crotty, J.), granting summary

14   judgment in favor of his former employer, Kraft Foods

15   Global, Inc. (“Kraft”), in his employment discrimination

16   action brought pursuant to Title VII of the Civil Rights Act

17   of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and the

18   Age Discrimination in Employment Act, 29 U.S.C. § 621 et

19   seq.       We assume the parties’ familiarity with the underlying

20   facts, the procedural history of the case, and the issues on

21   appeal.1

22          Andreos’s principal contention on appeal is that the

23   district court erred in granting Kraft’s summary judgment


            1
            We grant Kraft’s motion to strike those portions of
     Andreos’s “Reply Appendix” that were not filed in the district
     court. See Int’l Bus. Machs. Corp. v. Edelstein, 526 F.2d 37, 45
     (2d Cir. 1975); Fed. R. App. P. 10(a).

                                       2
 1   motion on his race discrimination claim.     We review orders

 2   granting summary judgment de novo.     Miller v. Wolpoff &

 3   Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). Summary

 4   judgment is appropriate upon a showing “that there is no

 5   genuine dispute as to any material fact and that the movant

 6   is entitled to a judgment as a matter of law.”     Fed. R. Civ.

 7   P. 56(a).     “In determining whether there are genuine issues

 8   of material fact, we are required to resolve all ambiguities

 9   and draw all permissible factual inferences in favor of the

10   party against whom summary judgment is sought.”     Terry v.

11   Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal

12   quotation marks omitted).

13       Having conducted an independent review of the record in

14   light of these principles, we affirm the grant of Kraft’s

15   summary judgment motion for substantially the same reasons

16   stated by the district court in its Order.     Although we find

17   Andreos met his initial burden of establishing a prima facie

18   case of racial discrimination, the district court properly

19   concluded that he failed to demonstrate that Kraft’s

20   proffered nondiscriminatory reason for his termination was

21   pretextual.     See McDonnell Douglas Corp. v. Green, 411 U.S.
22   792, 802-04 (1973); Ruiz v. Cnty. of Rockland, 609 F.3d 486,

23   492 (2d Cir. 2010).

                                     3
1       We have considered all of Appellant’s remaining

2   arguments and find them to be without merit.   For the

3   foregoing reasons, the judgment of the district court is

4   hereby AFFIRMED.

5
6                              FOR THE COURT:
7                              Catherine O’Hagan Wolfe, Clerk
8
9




                                 4